Citation Nr: 1126342	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-33 069	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from July 1952 to July 1954.  He died in March 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was previously before the Board, and adjudicated in a decision dated in November 2007.  In that decision, the Board denied service connection for a left inguinal hernia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in April 2010, the CAVC vacated the Board's November 2007 decision, and remanded the claim back to the Board for further development.  

Upon receipt of the Veteran's death certificate, VA filed a motion to recall the April 2010 CAVC memorandum decision.  By clerk's order, on January 14, 2011, the CAVC recalled its April 2010 judgment and mandate and ordered the Appellant's estate to file a motion for substitution or to show cause why the November 2007 Board decision should not be vacated and the appeal dismissed.  The Appellant's estate did not respond within the time designated.  In a March 2011 Order, the CAVC withdrew its April 2010 memorandum decision, vacated the November 2007 Board decision, and dismissed the appeal for lack of jurisdiction.  


FINDING OF FACT

On September 30, 2010, the Board was notified by the Veteran's son that the Veteran had died in March 2010.



CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.



		
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


